Citation Nr: 1754352	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-39 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to an increased rating in excess of 30 percent for service-connected limitation of extension of the left knee, with consideration of a compensable rating prior to October 20, 2014.

3.  Entitlement to an increased rating in excess of 10 percent for service-connected patellar subluxation of the left knee, with consideration of a compensable rating prior to October 20, 2014.

4.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The Veteran's claims were last before the Board in June 2017 and were remanded for additional evidentiary development.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2017, the Board remanded the Veteran's claim because a VA examination conducted in October 2016 did not contain range-of-motion findings that were adequate under Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  

Following the Board's latest remand, the Veteran underwent a VA knee and lower leg conditions examination in August 2017.  The examination report contains initial range of motion testing, as well as active and passive range-of-motion testing.  However, the examination report again does not include range-of-motion findings for the Veteran's left knee in weight-bearing and nonweight-bearing positions.  Rather, the VA examiner was only asked to address pain in these respective positions.  Further, while the VA examiner noted the Veteran's reports of experiencing flare-ups in his left knee, the examiner provided no information on the additional functional limitations experienced by the Veteran due to such flare-ups and did not explain why such information could not be provided.  The VA examiner also did not specifically comment on the severity of left knee patellar subluxation and the history of flare-ups of the left knee reported in the record as requested in the June 2017 Board remand instructions.  Rather, the VA examiner simply stated that the Veteran was "[n]ot examined under these conditions."  

Before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Consequently, the August 2017 VA examination is inadequate for rating purposes as it does not provide the required information and fails to explain why the Veteran's reports of his flare-ups cannot be used to estimate the range of motion.  On remand, the Veteran should be afforded a new VA examination which addresses all functional limitations due to the Veteran's left knee, as well as the Veteran's reports of flare-ups and painful motion due to his left knee disability.  

The claim for TDIU is inextricably intertwined with the claims for increased rating.  See Harris v. Derwinski, 1 Vet. App. 180 (1992).  The Board notes that in its September 2016 remand, the RO was instructed to refer the Veteran's claim for a TDIU to the VA's Director of Compensation Service for extraschedular consideration if the Veteran continued to not meet the schedular criteria for TDIU prior to October 20, 2014, following adjudication of the Veteran's increased rating claims.  In March 2017, the Director provided a negative opinion; however, as further development is being taken, the request should be made again.  After adjudication of the claims for increased rating for the left knee disabilities, if the Veteran does not meet the schedular criteria for TDIU prior to October 20, 2014, the RO should refer the Veteran's claim for a TDIU to the VA's Director of Compensation Service for extraschedular consideration.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected left knee disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the left knee; and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

The VA examiner should specifically comment on the severity of left knee patellar subluxation and the history of flare-ups of the left knee reported in the record.  See October 2014 VA knee and lower leg conditions examination. 

3.  After the completion of the foregoing, the AOJ must review the VA examination report to ensure it is adequate and complies with the above Board instruction, as well as the requirements set forth in the decisions in Sharp and Correia.  Specifically, the AOJ must ensure that the left knee joint be tested for pain on both active and passive motion, as well as in weight-bearing and nonweight-bearing.  The AOJ must also ensure that the examiner properly addressed the additional functional loss, if any, the Veteran suffered during flares of his left knee disabilities.  The examination report must be returned to the medical center for full compliance if it is deficient.  Only after this action is completed should the AOJ readjudicate the claims for increased rating for all manifestations of the left knee disability, to include the period prior to October 20, 2014, for limitation of extension and patellar subluxation.  

4.  If after completion of above, the Veteran does not meet the schedular criteria for TDIU prior to October 20, 2014,  refer the claim of entitlement to a TDIU prior to October 20, 2014, to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




